Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 26 is objected to because of the following informalities:  claim 26 mentions an "air cooler"; it is believed that term was meant to be "oil cooler". The oil in claim 26 is also given an element number, which is inconsistent with the rest of the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sternlicht (US 3124395).
Regarding claim 9, Sternlicht teaches a control system (fig 2) for reducing rotor vibrations (column 1), in particular a variability thereof, in a shafting (3), said control system configured to adjust a temperature (adjusted through mixing valve and determined by controller 15) of oil supplied to the bearing (7, 8) to a temperature as assigned as an output variable (inherent that it would be determined by controller 15) in an allocation for minimized rotor vibrations (described in column 1 to be synonymous with viscosity) with the measured temperature of the bearing as the input variable. It is inherent that the system would be configured to measure the temperature, as knowing the initial temperature is essential to adjusting the temperature to a desired value. 
	Although Sternlicht does not explicitly teach the system being used specifically for a turbine shafting, it is suggested by Sternlicht and would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the control system can be used for a turbine shafting, as the function and critical structure of the invention is identical regardless of the intended use of the system.

Regarding claim 18, Sternlicht teaches a method for reducing rotor vibrations (column 1), in particular a variability thereof, in a shafting (3), said method comprising adjusting a temperature (adjusted through mixing valve and determined by controller 15) of oil supplied to the bearing (7, 8) to a temperature as assigned as an output variable (inherent that it would be determined by controller 15) in an allocation for minimized rotor vibrations (described in column 1 to be synonymous with viscosity) with the measured temperature of the bearing as the input variable. It is inherent that the system would be configured to measure the temperature, as knowing the initial temperature is essential to adjusting the temperature to a desired value. 
	Although Sternlicht does not explicitly teach the method being used specifically for a turbine shafting, it is suggested by Sternlicht and would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the method can be used for a turbine shafting, as the function and critical structure of the invention is identical, and is applied to similar or identical systems.

Claim(s) 10-11, 19-20, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sternlicht (US 3124395) as applied to claims 9 and 18 above, and further in view of  Lee et al (US 2016/0061071 A1).
Regarding claim 10, Sternlicht teaches the control system of claim 9 disclosed above, and further teaches that the system comprises a mixing valve (26) configured to adjust the temperature of the oil supplied to the bearing (Sternlicht, column 3), both of which are part of an oil circuit. It is inherent that a mixing valve can be configured to adjust the temperature of oil when it selectively mixes hot oil and cool oil, as is taught by Sternlicht (column 3 lines 41-50). 
For simplicity, however, a temperature controlling valve that is not a mixing valve is also taught by Lee, wherein a controller (700) controls the flow of a separate fluid stream with a valve (600)(Lee, 0025-0026). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the oil circuit taught by Sternlicht comprise of a valve like the one taught by Lee such that the temperature can be controlled by the flow rate of one of the fluid sources taught by Sternlicht, as Lee teaches that controlling the flow rate of the fluid to influence the temperature increases efficiency (Lee, 0026-0027).
Sternlicht and Lee are analogous to the claimed invention as both pertain to cooling lubrication systems.

Regarding claim 11, Sternlicht and Lee teach the control system of claim 10 disclosed above, and Lee further teaches a cooling system that comprises a bypass that the valve (600) is disposed in (Lee, 0025-0027). Sternlicht also teaches a mixing valve (26), as is disclosed above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the oil circuit taught by Sternlicht comprise a bypass as taught by Lee, such as where the optional heater is disposed in fig 2 of Sternlicht, as it is inherent that the bypass functions similarly to the optional heater taught by Sternlicht in that it provides a second fluid source that is not changed by the cooler in order to more precisely control and change the temperature of the output fluid (Sternlicht, column 2 line 69-column 3 line 50). The control of a first temperature fluid flow via the bypass valve taught by Lee provides an extra step of adjusting and determining the temperature of the output fluid. Additionally, Sternlicht teaches that a bypass system may also function to vary the pressures of the different lubricant supplies (Sternlicht, column 3 lines 51-67). 

Regarding claim 19, Sternlicht teaches the method of claim 18 disclosed above, and further teaches that the method comprises using a mixing valve (26) to adjust the temperature of the oil supplied to the bearing (Sternlicht, column 3), both of which are part of an oil circuit. It is inherent that a mixing valve can be configured to adjust the temperature of oil when it selectively mixes hot oil and cool oil, as is taught by Sternlicht (column 3 lines 41-50). 
For simplicity, however, a temperature controlling valve that is not a mixing valve is also taught by Lee, wherein a controller (700) controls the flow of a separate fluid stream with a valve (600)(Lee, 0025-0026). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the oil circuit and method taught by Sternlicht comprise of a valve like the one taught by Lee such that the temperature can be controlled by the flow rate of one of the fluid sources taught by Sternlicht, as Lee teaches that controlling the flow rate of the fluid to influence the temperature increases efficiency (Lee, 0026-0027).
Sternlicht and Lee are analogous to the claimed invention as both pertain to cooling lubrication systems and methods.

Regarding claim 20, Sternlicht and Lee teach the method of claim 19 disclosed above, and Lee further teaches a cooling system that comprises using a bypass that the valve (600) is disposed in (Lee, 0025-0027). Sternlicht also teaches a method of using a mixing valve (26), as is disclosed above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the oil circuit and method taught by Sternlicht comprise a bypass as taught by Lee, such as where the optional heater is disposed in fig 2 of Sternlicht, as it is inherent that the bypass functions similarly to the optional heater taught by Sternlicht in that it provides a second fluid source that is not changed by the cooler in order to more precisely control and change the temperature of the output fluid (Sternlicht, column 2 line 69-column 3 line 50). The control of a first temperature fluid flow via the bypass valve taught by Lee provides an extra step of adjusting and determining the temperature of the output fluid. Additionally, Sternlicht teaches that a bypass system may also function to vary the pressures of the different lubricant supplies (Sternlicht, column 3 lines 51-67). 

Regarding claim 26, Sternlicht teaches an oil circuit comprising: 
	a bearing (7, 8) for support of a shaft (3);
	a bearing oil tank (it is inherent that the fluid is drawn from a reservoir);
	a pump (30) to supply oil from the bearing oil tank to the bearing (Sternlicht, column 3);
	an oil cooler (35);
	a mixing valve (26) fluidly connected to the oil cooler configured to combine an output of two sources (Sternlicht, column 3 lines 18-50); and
	a control system (fig 2) for reducing rotor vibrations (column 1), said control system configured to measure temperature of the bearing (it is inherent that the system would be configured to measure temperature, as knowing the temperature is essential to adjusting the operation of the invention), and to adjust the temperature of the oil supplied to the bearing (Sternlicht, column 3) to a temperature as assigned as an output variable in an allocation for minimized rotor vibrations with the measured temperature of the bearing as the input variable (it is inherent that the variables would be determined by controller 15 when carrying out the operation of the invention). 
	Sternlicht fails to teach a bypass bypassing the oil cooler and having a temperature controlling valve disposed therein. Lee, however, teaches a bypass containing a temperature controlling valve (Lee, 0025-0027). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a bypass to the system of Sternlicht containing a temperature varying valve as Sternlicht teaches combining multiple sources to change the temperature of fluids (Sternlicht, column 3 lines 41-40), and a bypass naturally acts as a source of a second temperature fluid since said fluid would not be cooled.
	Sternlicht and Lee are analogous to the claimed invention as both pertain to the art of cooling lubrication systems.

Claim(s) 12-15, 21-25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sternlicht (US 3124395) in view of Lee (US 2016/0061071 A1) as applied to claims 11 and 20  above, and further in view of Lewis et al (US 4643592).
Regarding claim 12, Sternlicht and Lee teach the control system of claim 10 disclosed above, and Sternlicht further teaches that to determine the initial assignment of temperatures of the bearing the system measures the rotor vibrations (through known critical speeds and responsive means 15)(Sternlicht, columns 1-4) and calculating the respective temperatures of the bearing for minimizing the vibrations (Sternlicht, columns 1-3), but both fail to teach that the input and output temperatures are stored in a memory. 
	Lewis, however, teaches a system of detecting and changing the temperatures of fluids in bearings to minimize vibrations (Lewis, columns 3-4 and 7), wherein the measured and determined values of vibrations and temperatures are stored in a memory (Lewis, column 7).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the controls as taught by Sternlicht disclosed above calculate and store measured vibration and temperature values as taught by Lewis, as it provides optimized adjustments to the system (Lewis, paragraph 7).
 	Sternlicht, Lee, and Lewis are all analogous to the claimed invention as all three pertain to cooling lubrication systems.

Regarding claim 13, Sternlicht, Lee, and Lewis teach the control system of claim 12 disclosed above, and Lewis further teaches that the system obtains empirical values from an operating history and store them as output variables (Lewis, columns 7-11). 

Regarding claim 14, Sternlicht, Lee, and Lewis teach the control system of claim 12 disclosed above, and Lewis further teaches that the assignment is provided by a self-learning system (it is inherent that continuing to adjust and optimize values is self-learning)(Lewis, columns 7-11).

Regarding claim 15, Sternlicht, Lee, and Lewis teach the control system of claim 12 disclosed above, but all three fail to specifically state that the assignment is provided by a neural network. However, Lewis teaches that any variety of computer and system may be used in the control system, so it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the computer system used by Lewis could provide assignments from a neural network, as it is within the scope of what is taught by Lewis and would be an obvious choice in calculating the relationships of the many variables used by the control system taught by Lewis.

Regarding claim 16, Sternlicht, Lee, and Lewis teach the control system of claim 12 disclosed above, and Lewis further teaches that the assignment is provided by a signal processor (it is inherent that the signals received by the control system would need a signal processor to use and calculate information)(Lewis, columns 7-11).

Regarding claim 21, Sternlicht and Lee teach the method of claim 20 disclosed above, and Sternlicht further teaches determining the initial assignment of temperatures of the bearing by measuring the rotor vibrations (through known critical speeds and responsive means 15)(Sternlicht, columns 1-4) and calculating the respective temperatures of the bearing for minimizing the vibrations (Sternlicht, columns 1-3), but both fail to teach that the input and output temperatures are stored in a memory. 
	Lewis, however, teaches a method of detecting and changing the temperatures of fluids in bearings to minimize vibrations (Lewis, columns 3-4 and 7), wherein the measured and determined values of vibrations and temperatures are stored in a memory (Lewis, column 7).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the method as taught by Sternlicht disclosed above calculate and store measured vibration and temperature values as taught by Lewis, as it provides optimized adjustments to the system (Lewis, paragraph 7).
 	Sternlicht, Lee, and Lewis are all analogous to the claimed invention as all three pertain to cooling lubrication systems.

Regarding claim 22, Sternlicht, Lee, and Lewis teach the method of claim 21 disclosed above, and Lewis further teaches that the system obtains empirical values from an operating history and store them as output variables (Lewis, columns 7-11). 

Regarding claim 23, Sternlicht, Lee, and Lewis teach the method of claim 21 disclosed above, and Lewis further teaches that the assignment is provided by a self-learning system (it is inherent that continuing to adjust and optimize values is self-learning)(Lewis, columns 7-11).

Regarding claim 24, Sternlicht, Lee, and Lewis teach the method of claim 21 disclosed above, but all three fail to specifically state that the assignment is provided by a neural network. However, Lewis teaches that any variety of computer and system may be used in the control system, so it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the computer system used by Lewis could provide assignments from a neural network, as it is within the scope of what is taught by Lewis and would be an obvious choice in calculating the relationships of the many variables used in the method taught by Lewis.

Regarding claim 25, Sternlicht, Lee, and Lewis teach the method of claim 21 disclosed above, and Lewis further teaches that the assignment is provided by a signal processor (it is inherent that the signals received by the control system would need a signal processor to use and calculate information)(Lewis, columns 7-11).

Regarding claim 27, Sternlicht and Lee teach the oil circuit of claim 26 disclosed above, but both fail to specify that the bearings are generator bearings. Lewis, however, teaches that the bearings can be generator bearings (Lewis, column 1 lines 8-17). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the bearings taught by Sternlicht be generator bearings as is taught by Lewis, as generators tend to vibrate badly and would thus benefit from a better lubricated bearing (Lewis, column 1). 
	Sternlicht, Lee, and Lewis are analogous to the claimed invention as both pertain to the art of cooling lubrication systems

Claim(s) 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sternlicht (US 3124395) as applied to claim 9 above, and further in view of Lewis et al (US 4643592).
Regarding claim 17, Sternlicht teaches the control system of claim 9 disclosed above, but fails to specify that the bearings are generator bearings. Lewis, however, teaches that the bearings can be generator bearings (Lewis, column 1 lines 8-17). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the bearings taught by Sternlicht be generator bearings as is taught by Lewis, as generators tend to vibrate badly and would thus benefit from a better lubricated bearing (Lewis, column 1). 
	Sternlicht and Lewis are analogous to the claimed invention as both pertain to the art of cooling lubrication systems.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wohrl (US 5099966), Eickelkamp et al (US 2013/0213001 A1), Will (US 2012/0006622 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651